

Exhibit 10.1


DESCRIPTION OF DIRECTORS AND
NAMED EXECUTIVE OFFICERS COMPENSATION


    In accordance with the “Frequently Asked Questions” bulletin posted by the
staff of the Division of Corporation Finance of the Securities and Exchange
Commission on November 23, 2004 on the Securities and Exchange Commission’s
website, we are disclosing the following information that the Securities and
Exchange Commission may deem to be material definitive agreements with our
directors and executive officers.


    Bancorp does not compensate its directors. Each director of Bancorp is also
a director of the Bank. Meetings of the directors of Bancorp are held
immediately before or after meetings of the directors of the Bank. In 2007,
outside directors of the Bank will receive $2,200 per meeting of the Board of
Directors attended in 2007. Additionally, each non-employee member of a
committee of the Board of Directors of the Bank will receive a fee ranging from
$300 to $850 per committee meeting.
 
    We have not entered into employment agreements with any of the executive
officers, who are employed on an at-will basis. In 2007, the Bank’s executive
officers will earn the annual base salaries set forth opposite their names below
and will be entitled to a bonus, if any, as determined by the Compensation
Committee:
 
Name
Title
2007 Salary
 
Alan J. Hyatt
 
President and Chief Executive Officer
 
$278,000
 
Melvin E. Meekins, Jr.
 
Executive Vice President
 
$330,000
 
S. Scott Kirkley
 
Executive Vice President, Secretary and Treasurer
 
$236,000
 
Thomas G. Bevivino
 
Executive Vice President and Chief Financial Officer
 
$167,000
 



The executive officers are entitled to participate in the Bank’s 401(k) Plan and
in an Employee Stock Ownership Plan. The Bank makes a matching contribution of
50% of each executive officer’s 401(k) Plan contribution up to 6% of such
executive officer’s salary, and an additional non-matching contribution at the
discretion of the Board of Directors.



